DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,841,771. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-12 of U.S. Patent No. 10,841,771 recite similar claimed subject matters as specified in claims 1-12 of the instant application, with various wordings.







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over the applicant’s admitted prior art in view of Tian (2010/0273417) and Van Der Zee (2003/0235202).
Regarding claims 1 and 4, the admitted prior art discloses a method, comprising: receiving data, at a transceiver for a first Bluetooth (BT) device from a second BT device, wherein the first BT device comprises a controller and a host processor; parsing (i.e. adding timestamp, changing data, playing data, or performing other data functionality), at the host processor for the first BT device, the received data; sending, by the host processor, the data to the controller; and driving, by the controller for the first BT device, the transceiver for the first BT device to forward the data to a third BT device (See specification, fig. 1 and paragraph [0005-006]).  However, the admitted prior art does not mention the data is ACL audio data and the controller configured to parse the received data.  Since utilizing Bluetooth ACL link for transporting audio data between Bluetooth devices is known in the art as shown by Tian (See figs. 8-10 and paragraph [0016]); therefore, it would have been obvious to one skilled in the art to use ACL audio connection for the system disclosed by the admitted prior art, for the advantage of reducing packet loss due to mechanism existing in Bluetooth ACL.  Further, since parsing the data, received from a host processor, by a controller of a Bluetooth device by adding a timestamp to the data to generate final data for transmission is a known feature in the art as shown by Van Der Zee (See fig. 1 and paragraph [0039-0041, 0044]); therefore, it would have been obvious to one skilled in the art to have included such feature, for the advantage of allowing the Bluetooth device to form complete Bluetooth packet for transmission as well as controlling data packet transmission appropriately.  
Regarding claims 2-3, the admitted prior art & Tian & Van Der Zee disclose as cited in claim 1.  The admitted prior art further discloses the third BT device is determined by a current chain stored in the controller (See specification, fig. 1 and paragraph [005-006]).
Regarding claim 7, the admitted prior art discloses a device, comprising: a transceiver configured to receive, from a first Bluetooth (BT) device, data; a host processor; a controller coupled to the host processor and transceiver, the controller configured to: receive the data; drive the transceiver for the first BT device to forward the data to a third BT device (See specification, fig. 1 and paragraph [0005-006]).  However, the admitted prior art does not mention the data is ACL data and the controller configured to parse the received data.  Since utilizing Bluetooth ACL link for transporting data between Bluetooth devices is known in the art as shown by Tian (See figs. 8-10 and paragraph [0016]); therefore, it would have been obvious o one skilled in the art to use ACL data connection for the system disclosed by the admitted prior art, for the advantage of reducing packet loss due to mechanism existing in Bluetooth ACL.  Further, since parsing the data, received from a host processor, by a controller of a Bluetooth device by adding a timestamp to the data to generate final data for transmission is a known feature in the art as shown by Van Der Zee (See fig. 1 and paragraph [0039-0041, 0044]); therefore, it would have been obvious to one skilled in the art to have included such feature, for the advantage of allowing the Bluetooth device to form complete Bluetooth packet for transmission as well as controlling data packet transmission appropriately.
Regarding claim 8, the admitted prior art & Tian & Van Der Zee disclose as cited in claim 7.  However, they do not mention that the BT controller is formed on an integrated circuit (IC) comprising a substrate having at least a semiconductor surface.  Official Notice taken that BT controller is formed on an integrated circuit (IC) (i.e. Bluetooth IC) which inherently comprising a substrate having at least a semiconductor surface is known in the art; therefore, it would have been obvious to one skilled in the art to utilize such feature for the advantage of accommodating the design intention.
Regarding claims 9-10, the admitted prior art & Tian & Van Der Zee disclose as cited in claim 7.  The admitted prior art further discloses the third Bluetooth device (i.e. a destination device) are predetermined by a current chain stored in the controller (See specification, fig. 1 and paragraph [005-006]).
Claims 5-6 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over the applicant’s admitted prior art in view of Tian (2010/0273417) and Van Der Zee (2003/0235202) as applied to claims 1 and 7 above, and further in view of Singer (2013/0089080).
Regarding claims 5-6 and 11-12, the admitted prior art & Tian & Van Der Zee disclose as cited in claims 1 and 7.  However, they do not explicitly mention limitations recited in claims (i.e. the host processor sleeps while the controller receives the ACL data or drives the transceiver).  Since Singer does suggest that the host processor of a Bluetooth device is configured to go to sleep when it is performing little or no processing (See paragraph 0027, lines 1-4); therefore, it would have been obvious to one skilled in the art to configure the host processor to go to sleep while the Bluetooth controller receives ACL data (from other Bluetooth device) or drives the Bluetooth transceiver (the host processor is performing no processing in such cases), for the advantage of conserving the power.
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A TRAN whose telephone number is (571)272-7858. The examiner can normally be reached Mon-Fri: 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN A TRAN/Primary Examiner, Art Unit 2648